Citation Nr: 1543515	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the matter was later transferred to the Baltimore, Maryland RO.

The Veteran was provided a Central Office hearing before the Board and a hearing before a Decision Review Officer (DRO) in June 2012 and May 2010, respectively. Transcripts of the testimony offered at these hearings have been associated with the record.

This matter was previously remanded by the Board in September 2012.  The September 2012 remand also addressed service connection claims for headaches and a foot condition.  These claims were granted in a subsequent May 2013 rating decision, and are no longer before the Board. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the Veteran's August 2010 VA examination to be inadequate, as the examiner does not provide a well-supported rationale for his ultimate conclusion that the Veteran's currently diagnosed chronic lumbar strain and degenerative joint disease of the lumbar spine are less likely than not related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As a result, a new examination, or if sufficient, an addendum opinion is necessary.  

In making this determination, the Board notes that the August 2010 examiner relied heavily on the Veteran's lack of treatment immediately after service.  However, the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  In addition, the Veteran noted recurrent back pain and back aches on his March 1969 separation examination, attributing them to an in-service strain.  An August 2, 1967 treatment record documents a back strain.  Thus, while there are no available treatment records for a back condition for a period after service, as acknowledged by the Veteran at his June 2012 Central Office hearing, there is evidence of a back condition upon separation from service.  The Veteran has alleged that his back condition has continued since service.

Additionally, the examiner noted that the Veteran was able to work at the Bethlehem Steel factory for a period after service.  The Veteran again acknowledged this at his hearing, stating that he worked there for approximately three years.  However, he stated that he missed work frequently due to his back, and ultimately left that job due to his back condition.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his back condition.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Return the claims file to an examiner of appropriate knowledge and expertise to provide an opinion as to the etiology of the Veteran's claimed back condition.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.  

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed back disability is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.

The examiner should also specifically address the Veteran's relevant service treatment records, including an August 2, 1967 treatment note and the Veteran's March 1969 separation examination.  In addition, the examiner should address the Veteran's lay statements with respect to his in-service injury and any continuity of symptomatology from the time of any in-service injury to his present condition.  The examiner is reminded that the lack of treatment records during the period immediately after service does not by itself refute the credibility of any assertions by the Veteran of back pain continuing after service.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




